

117 S188 IS: Coronavirus Containment Corps Act
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 188IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Ms. Warren (for herself, Ms. Smith, Mr. Merkley, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo create a Coronavirus Containment Corps.1.Short title; definitions(a)Short titleThis Act may be cited as the Coronavirus Containment Corps Act.(b)DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Committee on Education and Labor of the House of Representatives; and(C)the Committee on Health, Education, Labor, and Pensions of the Senate.(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means—(A)the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, as a result of confirmed cases of 2019 Novel Coronavirus (2019–nCoV) and any successor to such declaration; or(B)the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, as a result of confirmed cases of 2019 Novel Coronavirus (2019–nCoV).(3)Indian TribeThe term Indian Tribe shall have the meaning given such term in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).(4)SecretaryExcept as otherwise provided in this Act, the term Secretary means the Secretary of Health and Human Services.(5)StateThe term State includes any of the 50 States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (6)Tribal organizationThe term Tribal organization shall have the meaning given such term in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).2.Nationwide contact tracing strategy(a)In generalNot later than 21 days after the date of enactment of this Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—(1)provide to the appropriate congressional committees a strategy to expand COVID–19 contact tracing; and(2)include in such strategy recommendations to augment the capacity of State, Tribal, and local public health departments to train and place individuals into a Coronavirus Containment Corps to—(A)investigate cases of COVID–19;(B)identify the contacts of individuals confirmed or presumed to have been infected by coronavirus;(C)trace such contacts; and(D)provide supports to ensure that such contacts can take the precautions necessary to safely quarantine to stop the spread of COVID–19.(b)ConsultationIn developing the strategy under subsection (a), the Secretary shall consult with—(1)State public health officials;(2)Tribal public health officials, Indian Tribes, and Tribal organizations;(3)local public health officials;(4)the Director of the Indian Health Service; and(5)experts with knowledge of or field experience concerning racial and ethnic disparities in public health and historically marginalized communities.(c)RequirementsThe strategy under subsection (a) shall identify—(1)the minimum number of persons needed to investigate cases of COVID–19 and identify the contacts of individuals confirmed or presumed to have been infected by SARS–CoV–19 for each State and Indian Tribe;(2)the minimum number of contact tracers needed for each State and Indian Tribe;(3)the minimum number of specialists needed to connect contacts described in paragraph (1) to social supports to ensure those contacts can take the precautions necessary to safely quarantine to stop the spread of COVID–19 for each State and Indian Tribe;(4)the recommended qualifications necessary for case investigators, contact tracers, and social support specialists to perform such duties successfully;(5)strategies to enable State, Tribal, and local public health departments to hire, train, and deploy case investigators, contact tracers, and social support specialists;(6)strategies to rapidly develop guidance and training materials (including training on social determinants of health, cultural competency, communications skills, and implicit and explicit bias training) necessary to support public health departments in preparing individuals to serve as case investigators, contact tracers, and social support specialists;(7)plans to use mobile or app-based contact tracing technology, including—(A)plans to prevent the misuse of data and to ensure the automatic deletion of data after the conclusion of the COVID–19 public health emergency; and(B)plans to prohibit data sharing with and within the Federal Government, with the exceptions of the Centers for Disease Control and Prevention and the Indian Health Service;(8)strategies to record and publicly report deidentified data, while protecting—(A)the privacy of individuals and information regarding their personal health; and(B)Tribal data sovereignty;(9)protocols to limit the risks posed to individual privacy and data security, including through data minimization, anonymizing and redacting, and limitations on sharing and storing personally identifiable information;(10)strategies to monitor and evaluate best practices in contact tracing, with input from State, Tribal, and local public health departments; and(11)strategies to coordinate with State and Tribal workforce agencies to recruit newly unemployed individuals—(A)prioritizing individuals from within the communities in which they will work; and(B)reflecting the diversity of that community.(d)Strategies To enable hiring, training, and deploymentNot later than 7 days after the strategy under subsection (a) is provided to the appropriate congressional committees, the Secretary shall provide the strategies described in subsection (c)(5) to States and Tribes.(e)CoordinationThe Director of the Centers for Disease Control and Prevention shall coordinate with the Director of the Indian Health Service to ensure the strategy developed under this section meets the needs of Indian Tribes. 3.Grants to public health departments(a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award a grant to each State and local public health department that seeks a grant in accordance with this section to implement the strategy under section 2(a).(b)FormulaThe Secretary shall allocate amounts made available pursuant to subsection (a) in accordance with a formula to be established by the Secretary that—(1)provides a minimum level of funding to each grantee; and(2)allocates—(A)additional funding among grantees based on—(i)population, including the presence of medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)));;(ii)projected need for COVID–19 in vitro diagnostic tests (as defined in section 809.3 of title 21, Code of Federal Regulations (or successor regulations)) during the period of the grant;(iii)the percentage of COVID–19 cases per 10,000 persons as of the date of submission of the application for the grant;(iv)COVID–19 case growth rate; and(v)projected number of COVID–19 cases during the period of the grant; and(B)an additional increment for States that have a plan to increase the percentage of the population that will be tested.(c)Required uses of fundsAmounts made available to a grantee pursuant to subsection (a) shall be used for the following activities:(1)Costs, including wages and benefits, including health care benefits, as appropriate, related to the recruiting and hiring of individuals—(A)to serve as case investigators, contact tracers, and social support specialists described in paragraphs (1), (2), and (3), respectively, of section 2(c); and(B)employed by—(i)the State or local government involved; or(ii)a nonprofit organization with demonstrated expertise in implementing public health programs.(2)Supplies necessary for grantees to implement the strategy under section 2, including any supplies, equipment, including personal protective equipment, or technology for individuals serving as case investigators, contact tracers, or social support specialists.(3)Administrative costs and activities necessary for grantees to implement the strategy under section 2.(4)Development of partnerships with State, Tribal, and local workforce development systems (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) to provide training and supportive service for individuals serving as case investigators, contact tracers, or social support specialists.(5)Reporting to the Centers for Disease Control and Prevention on—(A)implementation of the strategy under section 2; and(B)indicators of performance listed in section 5(c)(1).(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000,000, to remain available until expended.4.Awards to Tribes and Tribal organizations(a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Indian Health Service, in coordination with the Director of the Centers for Disease Control and Prevention and in consultation with Indian Tribes and Tribal organizations, shall award funds to Indian Tribes and Tribal organizations to implement the strategy under section 2.(b)FormulaThe Secretary shall allocate amounts made available pursuant to subsection (a) in accordance with a formula to be established by the Secretary in consultation with Indian Tribes and Tribal organizations that—(1)provides a minimum level of funding to each federally recognized Indian Tribe; and(2)allocates additional funding on the basis of population.(c)Eligible activitiesAmounts made available to an awardee pursuant to subsection (a) shall be used for the following activities:(1)Costs, including wages and benefits, including health care benefits, as appropriate, related to the recruiting and hiring of individuals—(A)to serve as case investigators, contact tracers, and social support specialists, which may include community health representatives, described in paragraphs (1), (2), and (3), respectively, of section 2(c); and(B)employed by—(i)the Tribal government involved; or(ii)a nonprofit organization with demonstrated expertise in implementing public health programs.(2)Supplies necessary for awardees to implement the strategy under section 2, including any supplies, equipment, including personal protective equipment, or technology for individuals serving as case investigators, contact tracers, or social support specialists.(3)Administrative costs and activities necessary for awardees to implement the strategy under section 2.(4)Development of partnerships with State and local workforce development systems (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) to provide training and supportive service for individuals serving as case investigators, contact tracers, or social support specialists.(5)Reporting to the Indian Health Service, which shall then report the information to the Centers for Disease Control and Prevention, on—(A)implementation of the strategy under section 2; and(B)indicators of performance listed in section 5(c)(1).(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000, to remain available until expended.5.Reporting by the Centers for Disease Control and Prevention(a)In generalNot later than 90 days after the date of enactment of this Act, and every 30 days thereafter, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall report to the appropriate congressional committees on the implementation of the strategy under section 2.(b)Reporting infrastructureIn carrying out subsection (a), the Secretary shall—(1)support a reporting infrastructure that—(A)minimizes administrative burdens on States, Indian Tribes, Tribal organizations, and localities; and(B)protects the privacy of individuals’ information; and(2)consult with Indian Tribes and Tribal organizations and coordinate with the Indian Health Service to create a reporting infrastructure for Indian Tribes and Tribal organizations that—(A)honors and preserves Tribal data sovereignty; and(B)ensures that Indian Tribes and Tribal organizations consent before any Tribal data is reported.(c)RequirementsThe report under subsection (a) shall—(1)for each State and Indian Tribe include—(A)the number of case investigators hired, trained, and deployed;(B)the number of contact tracers hired, trained, and deployed;(C)the number of social support specialists hired, trained, and deployed;(D)the number of case investigations launched;(E)the percentage of contacts reached compared to the percentage of contacts identified;(F)the percentage of contacts quarantined or isolated compared to the percentage of contacts reached;(G)the percentage of contacts connected to social supports compared to the percentage of contacts needing such supports to quarantine; and(H)a description of any barriers that limit the ability of contacts to quarantine or isolate or access needed social supports; (2)contextualize data reported so as to mitigate discrimination against historically marginalized communities; and(3)be made public on the internet website of the Centers for Disease Control and Prevention.6.Grants to State and Tribal workforce agencies(a)Definitions(1)In generalExcept as otherwise provided in this section, the terms used in this section shall have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)Other definitionsIn this section:(A)Apprenticeship; apprenticeship programThe term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(B)Contact tracing and related positionsThe term contact tracing and related positions means employment related to contact tracing, surveillance, containment, and mitigation activities.(C)Eligible entityThe term eligible entity means—(i)a State or territory, including the District of Columbia and Puerto Rico;(ii)an Indian Tribe, Tribal organization, Alaska Native entity, Indian-controlled organization serving Indians, urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), or a Native Hawaiian organization;(iii)an outlying area; or(iv)a local board, if an eligible entity under clauses (i) through (iii) has not applied with respect to the area over which the local board has jurisdiction as of the date on which the local board submits an application under subsection (c).(D)Eligible individualNotwithstanding section 170(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(2)), the term eligible individual means an individual seeking or securing employment in contact tracing or related positions and is served by an eligible entity or community-based organization receiving funding under this section.(E)SecretaryThe term Secretary means the Secretary of Labor.(b)Grants(1)In generalSubject to the availability of appropriations under subsection (g), the Secretary shall award national dislocated worker grants under section 170(b)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(1)(B)) to each eligible entity that seeks a grant to assist local boards and community-based organizations in carrying out activities under subsections (f) and (d), respectively, for the following purposes:(A)To support the recruitment, placement, and training, as applicable, of eligible individuals seeking employment in contact tracing and related positions in accordance with the strategy established under section 2.(B)To assist with the employment transition to new employment or education and training of individuals employed under this section in preparation for and upon termination of such employment.(2)TimelineThe Secretary shall—(A)issue application requirements under subsection (c) not later than 10 days after the date of enactment of this section; and(B)award grants to an eligible entity under paragraph (1) not later than 10 days after the date on which the Secretary receives an application from such entity.(c)Grant applicationAn eligible entity applying for a grant under this section shall submit an application to the Secretary, at such time and in such form and manner as the Secretary may reasonably require, which shall include a description of—(1)how the eligible entity will support the recruitment, placement, and training, as applicable, of eligible individuals seeking employment in contact tracing and related positions by partnering with—(A)a State, local, Tribal, or territorial health department; or(B)a community-based organization partnering with such health departments;(2)how the activities described in paragraph (1) will support State efforts to address the demand for contact tracing and related positions with respect to—(A)the State plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139);(B)the strategy established under section 2; and(C)the number of eligible individuals that the State plans to recruit and train under the plans and strategies described in subparagraphs (A) and (B);(3)the specific strategies for recruiting and placement of eligible individuals from or residing within the communities in which they will work, including—(A)plans for the recruitment of eligible individuals to serve as contact tracers and related positions, including dislocated workers, individuals with barriers to employment, veterans, new entrants in the workforce, or underemployed or furloughed workers, who are from or reside in or near the local area in which they will serve, and who, to the extent practicable—(i)have experience or a background in industry-sectors and occupations such as public health, social services, customer service, case management, or occupations that require related qualifications, skills, or competencies, such as strong interpersonal and communication skills, needed for contact tracing or related positions; or(ii)seek to transition to public health and public health related occupations upon the conclusion of employment in contact tracing or related positions; and(B)how such strategies will take into account the diversity of such community, including racial, ethnic, socioeconomic, linguistic, or geographic diversity;(4)the amount, timing, and mechanisms for distribution of funds provided to local boards or through subgrants as described in subsection (d);(5)for eligible entities described in subparagraphs (A) through (C) of subsection (a)(4), a description of how the eligible entity will ensure the equitable distribution of funds with respect to—(A)geography (such as urban and rural distribution);(B)medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)));(C)health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))); and(D)the racial and ethnic diversity of the area; and(6)for eligible entities who are local boards, a description of how a grant to such eligible entity would serve the equitable distribution of funds as described in paragraph (5).(d)Subgrant authorization and application process(1)In generalAn eligible entity may award a subgrant to a community-based organization for the purposes of partnering with a State or local board to conduct outreach and education activities to inform potentially eligible individuals about employment opportunities in contact tracing and related positions.(2)ApplicationA community-based organization shall submit an application at such time and in such manner as the eligible entity may reasonably require, including—(A)a demonstration of the community-based organization’s established expertise and effectiveness in community outreach in the local area that such organization plans to serve;(B)a demonstration of the community-based organization’s expertise in providing employment or public health information to the local areas in which such organization plans to serve; and(C)a description of the expertise of the community-based organization in utilizing culturally competent and multilingual strategies in the provision of services.(e)Grant distribution(1)Federal distribution(A)Use of fundsThe Secretary shall use funds appropriated to carry out this section as follows:(i)Subject to clause (ii), the Secretary shall distribute funds among eligible entities in accordance with a formula to be established by the Secretary that provides a minimum level of funding to each eligible entity that seeks a grant under this section and allocates additional funding based on a formula that shall give first priority based on the number and proportion of contact tracing and related positions that the State plans to recruit, place, and train individuals as a part of the State strategy described in subsection (c)(2)(A).(ii)Not more than 2 percent of the funding for administration of the grants and for providing technical assistance to recipients of funds under this section.(B)Equitable distributionIf the geographic region served by 1 or more eligible entities overlaps, the Secretary shall distribute funds among such entities in such a manner that ensures equitable distribution with respect to the factors under in subsection (c)(5).(2)Eligible entity use of fundsAn eligible entity described in subparagraphs (A) through (C) of subsection (a)(4)—(A)shall, not later than 30 days after the date on which the entity receives grant funds under this section, provide not less than 70 percent of grant funds to local boards for the purpose of carrying out activities in subsection (f);(B)may use up to 20 percent of such funds to make subgrants to community-based organizations in the service area to conduct outreach, to potential eligible individuals, as described in subsection (d);(C)in providing funds to local boards and awarding subgrants under this subsection shall ensure the equitable distribution with respect to the factors described in subsection (c)(5); and(D)may use not more than 10 percent of the funds awarded under this section for the administrative costs of carrying out the grant and for providing technical assistance to local boards and community-based organizations.(3)Local board use of fundsA local board, or an eligible entity that is a local board, shall use—(A)not less than 60 percent of the funds for recruitment and training for activities in accordance with the strategy established under section 2;(B)not less than 30 of the funds to support the transition of individuals hired as contact tracers and related positions into an education or training program, or unsubsidized employment upon completion of such positions; and(C)not more than 10 percent of the funds for administrative costs.(f)Eligible activitiesThe State or local boards shall use funds awarded under this section to support the recruitment and placement of eligible individuals, training and employment transition as related to contact tracing and related positions, and for the following activities:(1)Establishing or expanding partnerships with—(A)State, local, Tribal, and territorial public health departments;(B)community-based health providers, including community health centers and rural health clinics;(C)labor organizations or joint labor management organizations;(D)2-year and 4-year institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), including institutions eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and(E)community action agencies or other community-based organizations serving local areas in which there is a demand for contact tracers and related positions.(2)Providing training for contact tracing and related positions in coordination with State, local, Tribal, or territorial health departments that is consistent with the State or territorial testing and contact tracing strategy and ensuring that eligible individuals receive compensation while participating in such training.(3)Providing eligible individuals with—(A)adequate and safe equipment, environments, and facilities for training and supervision, as applicable;(B)information regarding the wages and benefits related to contact tracing and related positions, as compared to State, local, and national averages;(C)supplies and equipment needed by the program participants to support placement of an individual in contact tracing and related positions, as applicable;(D)an individualized employment plan for each eligible individual, as applicable—(i)in coordination with the entity employing the eligible individual in a contact tracing or related position; and(ii)which shall include providing a case manager to work with each eligible individual to develop the plan, which may include—(I)identifying employment and career goals, and setting appropriate achievement objectives to attain such goals; and(II)exploring career pathways that lead to in-demand industries and sectors, including in public health and related occupations; and(E)services for the period during which the individual is employed in a contact tracing and related position to ensure job retention, which may include—(i)supportive services throughout the term of employment;(ii)a continuation of skills training as related to employment as a contact tracer or related positions, that is conducted in collaboration with the employers of such participants;(iii)mentorship services and job retention support for eligible individuals; or(iv)targeted training for managers and workers working with eligible individuals (such as mentors), and human resource representatives.(4)Supporting the transition and placement in unsubsidized employment for eligible individuals serving in the contact tracing or related positions after such positions are no longer necessary in the State or local area, including—(A)any additional training and employment activities as described in section 170(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(4));(B)developing the appropriate combination of services to enable the eligible individual to achieve the employment and career goals identified under paragraph (3)(D)(ii)(I); and(C)services to assist eligible individuals in maintaining employment for not less than 12 months after the completion of employment in contact tracing or related positions, as appropriate.(5)Any other activities as described in subsections (a)(3) and (b) of section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174).(g)LimitationNotwithstanding section 170(d)(3)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(3)(A)), a person may be employed in a contact tracing or related position using funds under this section for a period not greater than 2 years.(h)Reporting by the Department of Labor(1)In generalNot later than 120 days after the date of enactment of this Act, and once grant funds have been expended under this section, the Secretary shall report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, and make publicly available a report containing a description of—(A)the number of eligible individuals recruited, hired, or trained as contact tracers or in related positions;(B)the number of individuals successfully transitioned to unsubsidized employment or training at the completion of employment in contact tracing or related positions using funds under this section;(C)the number of such individuals who were unemployed prior to being hired, trained, or deployed as described in paragraph (1);(D)the performance of each program supported by funds under this section with respect to the indicators of performance under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), as applicable;(E)the number of individuals in unsubsidized employment within 6 months and 1 year, respectively, of the conclusion of employment in contact tracing or related positions and, of those, the number of individuals within a State, territorial, or local public health department in an occupation related to public health;(F)any information on how eligible entities, local boards, or community-based organizations that received funding under this section were able to support the goals of the strategy established under section 2; and(G)best practices for improving and increasing the transition of individuals employed in contact tracing or related positions to permanent, full-time employment.(2)DisaggregationAll data reported under paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and, with respect to individuals with barriers to employment, subpopulation of such individuals, except for when the number of participants in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual participant.(i)Special ruleAny funds for programs under this section that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition of such term under subsection (a), including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program.(j)Displacement(1)ProhibitionA participant in a program or activity authorized under this Act (referred to in this subsection as a specified activity) shall not displace (including a partial displacement, such as a reduction in the hours of nonovertime work, wages, or employment benefits) any currently employed employee (as of the date of the participation).(2)Prohibition on impairment of contractsA specified activity shall not impair an existing contract for services or collective bargaining agreement, and no such activity that would be inconsistent with the terms of a collective bargaining agreement shall be undertaken without the written concurrence of the labor organization and employer concerned. (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000.7.Government Accountability Office study(a)Scope of studyThe Comptroller General of the United States shall conduct a study to evaluate—(1)the strategies, components, policies, and practices used by recipients of funding under this Act to successfully assist—(A)State, Tribal, and local health departments; and(B)State, Tribal, and local workforce development systems; and(2)any challenges associated with implementation of such strategies, components, policies, and practices.(b)ConsultationIn carrying out the study under subsection (a), the Comptroller General shall consult with a geographically diverse (including urban, suburban, and rural) representation of individuals engaged in implementation of this Act, including the following:(1)Centers for Disease Control and Prevention employees.(2)Department of Labor employees.(3)State and local public health departments.(4)State and local workforce development systems.(5)Indian Tribes and Tribal organizations.(6)Case investigators, contact tracers, and social support specialists.(c)SubmissionNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit the study conducted under subsection (a) to the appropriate congressional committees.8.Application of the Service Contract Act to contracts and grantsContracts and grants, which include contact tracing as part of the scope of work and that are awarded under this Act, shall require that contact tracers and related positions are paid not less than the prevailing wage and fringe rates required under chapter 67 of title 41, United States Code (commonly known as the Service Contract Act), for the area in which the work is performed. To the extent that a nonstandard wage determination is required to establish a prevailing wage for contact tracers and related positions for purposes of this Act, the Secretary of Labor shall issue such determination not later than 14 days after the date of enactment of this Act, based on a job description used by the Centers for Disease Control and Prevention and contractors or grantees performing contact tracing for State public health agencies. 9.Rule of constructionNothing in this Act shall be construed to restrict or in any way infringe upon individuals’ freedom of association. 